Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 1 of 7 PageID #: 3393



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 OCEAN SKY INTERNATIONAL, L. L. C.,                          CASE NO. 3:18-CV-00528
 ET AL.

 VERSUS                                                      JUDGE TERRY A. DOUGHTY

 THE LIMU COMPANY, L.L.C., ET AL.                            MAG. JUDGE KAREN L. HAYES

                                     MEMORANDUM ORDER

         Before the undersigned Magistrate Judge, on reference from the District Court, is a

  motion to compel discovery production, and associated request for sanctions [doc. # 185] filed

  by plaintiff/defendant-in-counterclaim, Ocean Sky International, Inc. (“Ocean Sky”). The

  motion is opposed. [doc. # 202]. For reasons assigned below, the motion is GRANTED-IN-

  PART and DENIED-IN-PART. 1

                                            Background

         The parties and the court are well-acquainted with this case’s history, and consequently,

  the court’s recitation of background information will be limited to the circumstances pertaining

  to the parties’ latest discovery impasse. The following summary largely tracks the chronology

  set forth in Ocean Sky’s motion:

         1.      On February 21, 2019, Ocean Sky propounded its First Set of Requests for
                 Production of Documents to defendant, The LIMU Company, LLC (“LIMU”),
                 which sought, inter alia, the following pertinent documents:

                 a) No 54: “Any and all DOCUMENTS evidencing and/or relating to downline
                    sales on a quarterly or annual basis by and/or among your top ten
                    PROMOTERS for the past five (5) years.”

                 b) No. 55: “A copy of Ocean Sky International, Inc.’s entire downline on a
                    quarterly or annual basis as it existed from the time it enrolled with you to
                    present date.”



  1
    As this motion is not excepted in 28 U.S.C. § 636(b)(1)(A), nor dispositive of any claim on the
  merits within the meaning of Rule 72 of the Federal Rules of Civil Procedure, this ruling is
  issued under the authority thereof, and in accordance with the standing order of this court. Any
  appeal must be made to the district judge in accordance with Rule 72(a) and L.R. 74.1(W).
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 2 of 7 PageID #: 3394



              c) No. 56: “A copy of Suni Enterprises, Inc.’s entire downline genealogy on a
                 quarterly or annual basis as it existed from the time it enrolled with you to
                 present date.”

              d) No. 59: “Any and all DOCUMENTS evidencing Ocean Sky International,
                 Inc.’s personally enrolled downline as it existed on January 1, 2014 to present
                 date.”

              e) No. 60: “Any and all DOCUMENTS evidencing Suni Enterprises, Inc.’s
                 personally enrolled downline as it existed on January 1, 2014 to present date.”

              f) No. 64: “A copy of your entire genealogy reports evidencing rank for each
                 active distributor for each month dating back for the past five (5) years.”
                 (M/Compel; Decl. of Chris Wellman, Exh. A).

        2.    On April 24, 2019, LIMU provided responses to the requests, and interposed
              objections on the grounds that the discovery sought information that was not
              proportional to Ocean Sky’s claims or defenses. (Wellman Decl.). Following a
              meet and confer conference, however, LIMU agreed to produce the data, and did
              so on December 9, 2019. Id.

        3.    Upon receipt of the data, Ocean Sky forwarded the information to its damages
              expert, Derk Rasmussen, for verification that it was complete and accurate.
              (Wellman Decl.). However, Mr. Rasmussen discovered that the data were both
              incomplete and manipulated, allegedly constructed in a manner to make it appear
              as if Ocean Sky’s damages were less than claimed. Id.

        4.    Ocean Sky related to LIMU what Mr. Rasmussen had found. (Wellman Decl.).
              In response, LIMU conceded that the information was incomplete, blaming it on a
              “technical glitch” within its system. Id. LIMU agreed to produce a secondary
              set of data, which it did on March 3, 2020. Id.

        5.    Upon receipt of the second set of data, Ocean Sky again forwarded the
              information to Mr. Rasmussen for review. (Wellman Decl.). However,
              Rasmussen confirmed that the information still was incomplete. Id.    Ocean
              Sky communicated to LIMU the results of Mr. Rasmussen’s latest findings. Id.

        6.    Counsel for Ocean Sky met and conferred with his opposite number(s) regarding
              the incomplete data. In an effort to resolve the issue, Ocean Sky offered LIMU
              two options: 1) that Ocean Sky’s expert be permitted access to the native data in
              order to extract the information himself with the understanding that such access
              would be monitored by all parties and conducted via screen share; or 2) that
              Ocean Sky’s expert be allowed to meet and confer with LIMU’s IT person to
              resolve the issue of whether the data was incomplete. (Wellman Decl.).

                                               2
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 3 of 7 PageID #: 3395




          7.     Counsel for LIMU informed counsel for Ocean Sky that LIMU would not make
                 its employee available for an informal discussion with plaintiff’s expert, but
                 would make the employee available for a deposition. (Decl. of George Snellings;
                 Opp. Memo., Exh.). Defense counsel suggested that because plaintiff’s counsel
                 already was scheduled to be in Orlando for depositions on August 17 and 18, he
                 could take the deposition of LIMU’s IT professional at that time. Id.
                 Furthermore, LIMU did not object to Mr. Rasmussen’s participation in the
                 deposition. Id.

          Concerned about the cost associated with taking a formal deposition, Ocean Sky filed the

  instant motion to compel on July 23, 2020, and requested entry of the following order against

  LIMU:

          Ocean Sky’s expert be permitted access to the native data in order to extract the
          information himself with the understanding that such access would be monitored
          by all parties and conducted via screen share; or that Ocean Sky’s expert be allowed
          to meet and confer with LIMU’s IT person to resolve the issue of whether the data
          was incomplete.

  Ocean Sky also sought an award of reasonable attorney’s fees related to the filing of the motion

  in the amount of $2,100.00, plus expert fees in the amount of $4,775.50.

          On August 13, 2020, LIMU filed its opposition to the motion to compel, in which it

  argued that there was nothing within Rule 26 of the Federal Rules of Civil Procedure that

  required it to make its employees available to an adversary’s expert for an informal discussion to

  address alleged discrepancies associated with the employer’s document production. [doc. #

  202]. LIMU also noted that it had suggested to counsel for Ocean Sky that it could take the

  deposition of LIMU’s IT employee remotely or have a conversation between Mr. Rasmussen and

  LIMU’s IT employee before a court reporter so the communication could be recorded.

          As for Ocean Sky’s alternative request for access to LIMU’s native files, LIMU asserted

  that Ocean Sky had not met its burden to show that native file access was appropriate or


                                                   3
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 4 of 7 PageID #: 3396



  necessary because there was no evidence that LIMU failed to honor its discovery obligations.

  LIMU also urged the court not only to deny Ocean Sky’s request for fees, but instead to award

  LIMU reasonable attorneys’ fees of its own in the amount of $1,783.00 for Ms. Maureen Soles’

  time and $1,050.00 for Mr. George Snellings’ time.

           Ocean Sky filed its reply brief on August 14, 2020. [doc. # 203]. It asserted that the

  data produced by LIMU remained incomplete and not in compliance with Rule 34(b)(2)(E) of

  the Federal Rules of Civil Procedure. Ocean Sky emphasized that while its expert had

  explained why the data produced by LIMU remained incomplete, LIMU failed to adduce any

  evidence to refute those findings. Consequently, Ocean Sky asked the court to enter an order

  requiring LIMU to grant it access to the native data so Ocean Sky could extract the information

  itself. The matter is ripe.

                                                Analysis

  I.       Requests for Production

           a)      Law

           Rule 34 of the Federal Rules of Civil Procedure provides that “a party may serve on any

  other party a request within the scope of Rule 26(b) . . . to produce . . . any designated documents

  or electronically stored information -including writings, drawings, graphs, charts, photographs,

  sound recordings, images, and other data or data compilations--stored in any medium from

  which information can be obtained either directly or, if necessary, after translation by the

  responding party into a reasonably usable form; or any designated tangible things” that are

  within the “party’s possession, custody, or control . . .” Fed.R.Civ.P. 34(a)(1)(A) & (B). 4 A

  4
      Under Rule 26(b),
           [u]nless otherwise limited by court order, the scope of discovery is as follows:
           Parties may obtain discovery regarding any nonprivileged matter that is relevant
                                                    4
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 5 of 7 PageID #: 3397



  written response to a request for production, not served under Rule 26(d)(2), is due within 30

  days after service, unless the court orders, or the parties stipulate to a different period.

  Fed.R.Civ.P. 26(b)(2)(A).

          Rule 34’s definition of “possession, custody, or control,” includes more than actual

  possession or control of the materials; it also contemplates a party’s “legal right or practical

  ability to obtain the materials from a nonparty to the action.” White v. State Farm Mut. Auto.

  Ins. Co., 2011 WL 3423388 (M.D. La. Aug. 4, 2011 (citations omitted). A party must “make a

  reasonable search of all sources reasonably likely to contain responsive documents.” Id. A

  party also is “charged with knowledge of what its agents know or what is in records available to

  it.” Autery v. SmithKline Beecham Corp., 2010 WL 1489968 (W.D. La. Aug. 4, 2011) (citation

  omitted).

          A party objecting to discovery “must state with specificity the objection and how it

  relates to the particular request being opposed . . .” Reyes v. Red Gold, Inc. 2006 WL 2729412

  (S.D. Tex. Sept. 25, 2006) (citations omitted). In other words, to escape the production

  requirement, a responding party must interpose a valid objection to each contested discovery

  request. McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir.



         to any party's claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties' relative access to relevant information, the parties'
         resources, the importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely benefit.
         Information within this scope of discovery need not be admissible in evidence to
         be discoverable.
  Fed. R. Civ. P. 26(b)(1).
         The courts understand the rule to provide for broad and liberal discovery. See
  Schlagenhauf v. Holder, 379 U.S. 104, 114-5 (1964); Hickman v. Taylor, 329 U.S. 495, 507, 67
  S.Ct. 385 (1947). Nonetheless, the scope of discovery is limited by relevance, albeit
  “relevance” is to be broadly construed. Wyatt v. Kaplan, 686 F.2d 276, 284 (5th Cir. 1982).

                                                     5
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 6 of 7 PageID #: 3398



  1990) (citation omitted). Conclusory objections that the requested discovery is “overly broad,”

  “burdensome,” “oppressive,” and “irrelevant,” do not suffice. Id. Furthermore, in the absence

  of good cause, when a party fails to object timely to interrogatories, production requests, or other

  discovery efforts, then any objections thereto are waived. In re: United States of America, 864

  F.2d 1153, 1156 (5th Cir.1989); see also Fed.R.Civ.P. 33(b)4).

         Finally, it is manifest that a party seeking discovery may move for an order compelling

  an answer, production, or inspection if a party, inter alia, fails to answer an interrogatory or fails

  to produce requested documents. Fed.R.Civ.P. 37(a)(3)(B)(iii-iv). An evasive or incomplete

  answer or response is treated as a failure to answer or respond. Fed.R.Civ.P. 37(a)(4).

         b)      Discussion

         Ocean Sky invoked Rule 26(b)(2)(C)(i) to support its unconventional proposal to have its

  expert pose questions to LIMU’s IT professional to resolve certain ambiguities in LIMU’s data

  production. However, Rule 26(b)(2)(C) authorizes an order limiting the frequency or extent of

  discovery otherwise allowed. There is nothing in the rule to suggest that it may be used as a

  vehicle to create novel discovery techniques. Thus, if Ocean Sky wishes to question LIMU’s

  employee it will have to do so via deposition, which, of course, may be done remotely via Zoom

  or other video conference.

         However, as Ocean Sky noted, LIMU failed to rebut the discrepancies in the data that

  Ocean Sky’s expert identified in his declaration. As such, and given LIMU’s past intransigence

  in discovery matters, the court is not persuaded that permitting Ocean Sky to take the deposition

  of LIMU’s IT professional will resolve Mr. Rasmussen’s concerns. Instead, it is highly likely

  that, after taking the deposition, Ocean Sky would be forced to return to the court to obtain an




                                                    6
Case 3:18-cv-00528-TAD-KLH Document 205 Filed 08/21/20 Page 7 of 7 PageID #: 3399



  order requiring LIMU to make the data available in its native format. 2 Accordingly, the court

  will grant Ocean Sky’s alternative request for relief.

  II.    Fees, Costs, Expenses, and/or Sanctions

         Considering the mixed relief obtained by movant, the court declines to award fees,

  expenses and/or costs in favor of either side. Rather, each party shall bear its own costs. See

  Fed.R.Civ.P. 37(a)(5)(C).

                                              Conclusion

         For the above-assigned reasons,

         IT IS ORDERED that plaintiff/defendant-in-counterclaim, Ocean Sky International,

  Inc.’s motion to compel discovery production [doc. # 185] is GRANTED-IN-PART, and that

  within the next fourteen (14) days from the date of this order (or within such other period as

  jointly agreed to by the parties), defendant/counter-claimant, The LIMU Company, L.L.C., shall

  permit Ocean Sky’s expert to access the native data sought in the discovery requests so that he

  may extract the requested information himself, with the understanding that such access will be

  monitored by all parties and conducted via screen share.

         IT IS FURTHER ORDERED that the motion [doc. # 185], including the cross-requests

  for sanctions and/or fees, is DENIED.

         In Chambers, at Monroe, Louisiana, this 21st day of August 2020.

                                                           __________________________________
                                                           KAREN L. HAYES
                                                           UNITED STATES MAGISTRATE JUDGE




  2
    In its brief, LIMU argued that to obtain native file access, a party first must show that the
  responding party failed to fulfill its discovery obligations. (Opp. Memo., pg. 6). However,
  Ocean Sky made that uncontroverted showing here. See Decl. of Derk Rasmussen; M/Compel,
  Exh.
                                                     7
